838 F.2d 1216
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie WHITE, Plaintiff-Appellant,v.Terry SANDERS and Joe Wilkerson, Defendants-Appellees.
No. 86-6202.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1988.

1
Before NATHANIEL R. JONES, and MILBURN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This Kentucky prisoner appeals the judgment of the district court dismissing his 42 U.S.C. Sec. 1983 civil rights suit as frivolous under 28 U.S.C. Sec. 1915(d).  Counsel for the defendants moves the court to dismiss this appeal.  Upon consideration of the record and brief submitted, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff claimed violations of his eighth and fourteenth amendment rights based upon an accidental injury to his hand and of poor conditions at the jail.


4
Upon review, we affirm the judgment of the district court.  Plaintiff failed to state a constitutionally cognizable cause of action under 42 U.S.C. Sec. 1983.  Mere negligence is insufficient to support a claim under the eighth and fourteenth amendments.    See Jones v. Sherrill, 827 F.2d 1102, 1106 (6th Cir.1987);  Nishiyama v. Dickson County, Tenn., 814 F.2d 277, 282 (6th Cir.1987) (en banc);  Roberts v. City of Troy, 773 F.2d 720, 724 (6th Cir.1985).  Further, plaintiff's vague and conclusory allegations relating to prison conditions failed to state an adequate claim.    See Hurney v. Carver, 602 F.2d 993, 995 (1st Cir.1979);  Place v. Shepherd, 446 F.2d 1239, 1244 (6th Cir.1971).


5
Accordingly, the motion to dismiss is denied and the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation